Citation Nr: 9923102	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  98-08 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Entitlement to service connection for loss of teeth 
numbers 18, 19, 20, 29, 30 and 31, secondary to stress and 
periodontoclasia.

2.	Entitlement to service connection for residuals of a 
dental trauma (for dental treatment purposes).

3.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946 and from September 1950 to March 1952.
 
This matter is currently before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma. 

The veteran, in a statement received in April 1998, appears 
to have raised the issue of entitlement to service connection 
for a back disorder.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate consideration.


FINDING OF FACT

1.	There is no competent evidence of record establishing that 
the veteran currently has a compensable dental disability, to 
include loss of teeth secondary to stress and 
periodontoclasia, which is causally related to service or to 
any incident or event therein, to include any inservice 
dental trauma.

2.	A diagnosis of PTSD has not been related to the veteran's 
military service, or to credible evidence of an inservice 
stressor. 



CONCLUSION OF LAW

1.	The veteran has not submitted claims for service 
connection for loss of teeth numbers 18, 19, 20, 29, 30 and 
31, secondary to stress and periodontoclasia, and for 
residuals of dental trauma for dental treatment purposes upon 
which relief may be granted. 38 U.S.C.A. §§ 1110, 1712, 5107 
(West 1991); 38 C.F.R. §§ 4.149, 17.161 (1998).

2.	PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims Relating to Teeth

Service connection may be granted for a dental condition 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
It is noted that various limitations apply to claims for 
specific gum diseases, such as Vincent's disease and 
pyorrhea, and other dental conditions.  38 C.F.R. § 3.382 
(1998). 

A.  Loss of Teeth Secondary to Stress and Periodontoclasia

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are not disabling conditions for 
compensation purposes, and may be considered service-
connected solely for the purpose of determining entitlement 
to VA dental treatment.  38 C.F.R. § 4.149.

In the present case, the veteran's June 1946 separation 
examination indicated that his teeth and gums were in good 
condition.  However, service medical records show that the 
veteran was treated, between August and September 1951, for 
periodontoclasia.  The teeth involved were numbers 2, 3, 4, 
5, 13, 14, 15, 18, 19, 20, 29, 30, 31.  In March 1952, fixed 
bridges were noted between teeth 29, 30 and 31 and between 
teeth 18, 19 and 20.  On VA examination in March 1955, the 
veteran was judged to have adequate teeth.

In a February 1999, private medical statement from L. P. 
McElwaine, D.D.S., the veteran was reported to have been 
diagnosed with gum tissue and alveolar bone loss involving 13 
of his teeth in August 1951 in the service.  He indicated 
that the veteran's service on an aircraft carrier during a 
period of war could certainly produce such stressful 
conditions that any person might resort to grinding their 
teeth.  He stated that grinding teeth or "bruxism" is 
definitely a factor in periodontal disease or 
"periodontoclasia," as indicated in the service medical 
records.  On dental examination, he indicated that the 
veteran's teeth were in much better condition than he had 
been led to believe by another dentist's opinion.  He 
indicated that it was not necessary to have the veteran's 
teeth removed, although he did not take X-rays.  The veteran 
was missing his lower posterior teeth and obviously had lost 
bone on his upper anterior teeth, otherwise, he indicated, 
they would not be protruding.  He stated that the veteran 
should be encouraged by the fact that he still had many good 
teeth.  However, Dr. McElwaine indicated that it was beyond 
his knowledge as to whether or not the VA should assume 
responsibility for the veteran's stressful conditions which 
caused him to grind his teeth, eventually causing him to lose 
some of them.  He did state that it was possible for the 
veteran to have contacted the bacteria necessary to produce 
the disease while on active duty.  
     
In a February 1999 private medical statement from K. D. 
Parks, D.D.S., it was opined that the veteran's 
periodontoclasia, noted in an August 1951 service medical 
record, may very well have caused his present dental 
conditions.
  
In reviewing the foregoing medical evidence, the Board finds 
that the veteran's claim of entitlement for service 
connection for loss of the teeth (numbers 18, 19, 20, 29, 30 
and 31) secondary to stress and periodontoclasia, lacks legal 
merit.  In this respect, 38 C.F.R. § 4.149 (1998) 
specifically provides that "replaceable missing teeth" or 
periodontal disease may be service-connected solely for the 
purpose of determining entitlement to dental examinations or 
outpatient treatment, rather than for compensation purposes.  
Hence, although service records do show that the veteran was 
treated for periodontoclasia and postservice medical records 
indicate that he has missing teeth, there is no indication 
from the medical evidence of record that his missing teeth 
are irreplaceable.  Further missing teeth secondary to 
periodontal disease is simply not a compensable disorder 
under the rating code and there is no competent evidence that 
the appellant currently suffers from bruxism of service 
origin.  Hence, the veteran's claim for service connection 
for loss of teeth secondary to stress and periodontoclasia 
lacks legal merit.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
4.149.

B.	Dental Trauma (for Dental Treatment Purposes)

Under current law and regulations, outpatient dental 
treatment may be authorized by the Chief, Dental Service, for 
beneficiaries due to dental trauma during service.  Under 
Class II(a) eligibility for dental treatment, those having a 
service-connected noncompensable dental condition or 
disability adjudicated as resulting from combat wounds or 
service trauma may be authorized any treatment indicated as 
reasonably necessary for the correction of such service-
connected noncompensable condition or disability.  38 
U.S.C.A. § 1712 (West 1991); 38 C.F.R. § 17.161(c) (1998).

In the present case, the record does not show that the 
veteran meets the criteria required for Class II(a) 
eligibility.  In this regard, the Board points out that the 
veteran, in his hearing testimony and statements, did not 
indicate that his current dental condition developed from 
either a combat wound or service trauma.  In fact, the 
veteran, at his February 1999 travel Board hearing, 
specifically stated that he was not struck in either the head 
or mouth during service.  Further, it is pointed out that for 
the purposes of determining whether a veteran has Class II(a) 
eligibility for outpatient dental care under 38 C.F.R. § 
17.161(c), the term "service trauma" does not include the 
intended effects of therapy or restorative dental care and 
treatment provided during the veteran's military service.  VA 
O.G.C. Prec. Op. No. 5-97 (Jan. 22, 1997).  As the service 
medical records do not show that the veteran incurred either 
a combat wound to the mouth or service trauma, and as the 
appellant himself stated that he did not incur either a mouth 
or head trauma in the service, the claim of entitlement to 
service connection for residuals of dental trauma (for dental 
treatment purposes), lacks legal merit.  38 C.F.R. § 17.161.

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in cases in which the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  The Board has denied entitlement to service connection 
for loss of teeth (numbers 18, 19, 20, 29, 30 and 31) 
secondary to stress and periodontoclasia, because there is no 
indication from the record that the veteran's missing teeth 
are irreplaceable within the meaning of 38 C.F.R. § 4.149, 
because periodontal disease is not a compensable disorder, 
and because the evidence of record is insufficient to 
establish that the veteran has Class II(a) eligibility for VA 
examination and outpatient treatment dental services.  Hence, 
the appellant is not eligible for such benefits, and 
entitlement to service connection for these claims is not 
warranted as a matter of law.  38 U.S.C.A. §§ 1110, 1712, 
5107; 38 C.F.R. §§ 4.149, 17.161.

II.  Service Connection Claim Relating to PTSD

As a preliminary matter, the Board finds that the veteran's 
claim of entitlement to service connection for PTSD is 
"well-grounded" within the meaning of 38 U.S.C.A. § 
5107(a).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The Board 
is also satisfied that no further assistance to the veteran 
is required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressors.  38 C.F.R. § 3.304(f).  Lay contentions 
regarding claimed stressors will not, by themselves, 
establish their occurrence.  See Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).

In a case where it is determined that the veteran did not 
engage in combat, or where the claimed stressor is not 
related to combat, credible supporting evidence from any 
source showing that his claimed in-service stressor actually 
occurred would be required for him to prevail.  The Board 
would note that corroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources.  Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  

In the present case, the Board notes that copies of the 
veteran's separation record and DD 214 respectively show that 
the veteran's military occupational specialty was aviation 
ordnanceman, and that he received, in pertinent part, the 
Korean Service and Navy Occupation (Asia) Medals.  Notably, 
however, neither these medals, nor any other medal or badge 
noted on the appellant's DD-214 provides any verification 
that the veteran's claim of participation in combat.
 
Further, at his February 1999 travel Board hearing, in 
support of his claim for PTSD, the veteran related that he 
was stationed aboard the carrier, the USS BOXER, during the 
Korean War and his military occupational specialty aboard 
this carrier was "aviation ordnanceman" which mainly 
entailed loading bombs onto planes.  He also testified that 
he observed a plane crash on the deck of the BOXER in March 
or April 1951.  Sometime thereafter, he indicated that 
another plane crashed into the water close to the carrier.  
He stated that he did not see the bodies in the wreckage of 
either of these planes.  However, although the veteran 
related that he experienced the foregoing stressors, he has 
presented no evidence, other than his own statements to 
support his theory of entitlement.  His lay contentions are 
insufficient to establish the occurrence of the claimed 
stressors in the absence of credible supporting evidence 
which corroborates these contentions.  See Cohen v. Brown, 10 
Vet. App 128, 142 (1997); Moreau, 9 Vet. App. at 395-96; 
Dizoglio, 9 Vet. App. at 166. 

Assuming, however, that the claimed stressors actually 
occurred it is well to observe that when the veteran was 
diagnosed with PTSD in November 1997, the examiner, who had 
access to all of the evidence of record including his claims 
files, specifically determined that the appellant did not 
have PTSD due to service.  In fact, the veteran, at his 
November 1997 VA examination, reported none of the claimed 
PTSD stressors he had reported at his February 1999 travel 
Board hearing.

As explained above, the evidence of record does not verify 
the veteran's claimed inservice stressors, and there is no 
credible evidence that his claimed stressors actually 
occurred, apart from his lay statements.  Consequently, the 
evidence does not show that the veteran incurred PTSD as a 
result of his active military service, or any incident 
therein, and the preponderance of the evidence is against 
entitlement to service connection for PTSD.  The benefit 
sought on appeal is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for loss of teeth numbers 18, 19, 20, 29, 
30 and 31, secondary to stress and periodontoclasia is 
denied.  Service connection for residuals of dental trauma, 
for dental treatment purposes is denied.  Service connection 
for PTSD is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals
 

 

